            Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
       CHAMBERS OF                                                                101 WEST LOMBARD STREET
DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
      UNITED STATES                                                                      (410) 962-7810
 MAGISTRATE JUDGE                                                                      Fax: (410) 962-2577
                                                                                MDD_DLBChambers@mdd.uscourts.gov




                                                    March 31, 2021


         LETTER TO COUNSEL

                 RE:     Grant D. v. Saul
                         Civil No. DLB-19-3102


         Dear Counsel:

         On October 24, 2019, plaintiff petitioned this Court to review the Social Security
  Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits.
  ECF 1. I have considered the parties’ cross-motions for summary judgment and plaintiff’s
  response. ECF 14 (“Pl.’s Mem.”), ECF 16 (“Def.’s Mem.”), ECF 17 (“Pl.’s Reply”). I find no
  hearing necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the denial if the
  SSA employed correct legal standards in making findings supported by substantial evidence. See
  42 U.S.C. § 405(g); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will
  deny plaintiff’s motion, grant the Commissioner’s motion, and affirm the Commissioner’s
  judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

         Plaintiff filed his claim for benefits on June 21, 2016, alleging an onset date of October 25,
  2015. Administrative Transcript (“Tr.”) 197-98. The SSA denied his claim initially and on
  reconsideration. Tr. 113, 125. An Administrative Law Judge (“ALJ”) held a hearing on August
  7, 2018. Tr. 51-103. Following the hearing, the ALJ determined plaintiff was not disabled within
  the meaning of the Social Security Act during the relevant time frame. Tr. 34-46. Because the
  Appeals Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final,
  reviewable decision of the SSA. Tr. 1-4; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R.
  § 422.210(a).

         The ALJ found that plaintiff was severely impaired by “degenerative disc disease of the
  lumbar spine, status post lumbar laminectomy[,] and [L]yme disease.” Tr. 39. Despite these
  impairments, the ALJ determined plaintiff retained the residual functional capacity (“RFC”) to:

         perform light work as defined in 20 CFR 404.1567(b) except that he can
         occasionally climb ramps and stairs, never climb ladders, ropes, or scaffolds, and
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 2 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 2

       occasionally balance, stoop, kneel, crouch[,] and crawl. [Plaintiff], additionally,
       can never work at unprotected heights.

Tr. 40. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
could not perform his past relevant work as a letter carrier but could perform jobs existing in
significant numbers in the national economy. Tr. 44-45. Therefore, the ALJ concluded plaintiff
was not disabled. Tr. 45-46.

        On appeal, plaintiff argues the ALJ’s decision fails to comply with the special technique
regulation, 20 C.F.R. § 404.1520a. Pl.’s Mem. 8-15; Pl’s Reply 2-4. The Commissioner argues
the ALJ properly evaluated plaintiff’s alleged mental impairments. Def.’s Mem. 4-10. Because I
agree with the Commissioner that, to the extent plaintiff alleged any mental impairments, the
ALJ’s failure to discuss them was not in error because the evidence did not establish the existence
of a medically determinable mental impairment during plaintiff’s alleged period of disability, the
ALJ’s decision is affirmed.

        The SSA has established regulations setting forth the procedure for evaluating physical and
mental impairments. See 20 C.F.R. § 404.1520. In addition to that procedure, when the SSA
“evaluate[s] the severity of mental impairments for adults[,]…[the agency] must follow a special
technique at each level in the administrative review process.” Id. § 404.1520a(a). The SSA
evaluates the claimant’s “pertinent symptoms, signs, and laboratory findings to determine whether
[the claimant] ha[s] a medically determinable mental impairment(s).” Id. § 404.1520a(b)(1)
(cross-referencing 20 C.F.R. § 404.1521). Medically determinable impairments “must result from
anatomical, physiological, or psychological abnormalities that can be show by medically
acceptable clinical and laboratory diagnostic techniques [and] must be established by objective
medical evidence from an acceptable source.” Id. § 404.1521. A claimant’s “statement of
symptoms, a diagnosis, or a medical opinion” will not be used to establish a medically
determinable impairment. Id. If the SSA determines the claimant has “a medically determinable
mental impairment(s), [the agency] must specify the symptoms, signs, and laboratory findings that
substantiate the presence of the impairment(s) and document [its] findings in accordance with
paragraph (e)” of the special technique regulation. Id. § 404.1520a(b)(1). The agency “must…rate
the degree of functional limitation resulting from the impairment(s).” Id. § 404.1520a(b)(2).

       The special technique regulation imposes upon the agency special duties with respect to
documenting the technique’s application. As relevant to plaintiff’s claim on appeal, the regulations
provide:

       …the written decision must incorporate the pertinent findings and conclusions based on
       the technique. The decision must show the significant history, including examination and
       laboratory findings, and the functional limitations that were considered in reaching a
       conclusion about the severity of the mental impairment(s). The decision must include a
       specific finding as to the degree of limitation in each of the functional areas….
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 3 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 3

Id. §§ 404.1520a(e)(4), 416.920a(e)(4); see Patterson v. Cmm’r of Soc. Sec. Admin., 846 F.3d 656,
659 (4th Cir. 2017) (“The regulation specifically provides that the ALJ must document all of the
special technique’s steps.”).

        Plaintiff argues the ALJ erred under the special technique regulation by failing to document
his assessment of the mental impairments that “[p]laintiff specifically alleged [caused his]
disability[,]” including, “[u]nderstanding and memory limitations, sustained concentration and
persistence limitations, and insomnia.” Pl.’s Mem. 9 (internal quotation marks omitted) (internal
citations omitted). Plaintiff also argues the ALJ erred by failing to document his assessment of
the depression and anxiety to which plaintiff testified at the hearing and to which plaintiff argues
his disability is due in part. Id.

        The Commissioner disagrees and argues “the evidence does not indicate that [p]laintiff had
a medically determinable mental impairment during the relevant period” and that “[i]t is only after
[the SSA] find[s] a claimant has a medically determinable mental impairment and specifies the
symptoms, signs, and laboratory findings that substantiate the presence of the impairment(s) that
we then rate the degree of functional limitation using the ‘special technique.’” Def.’s Mem. 4
(citing 20 C.F.R. § 404.1520a).

        Plaintiff argues that “whether an impairment is medically determinable is itself part of the
special technique.” Pl.’s Mem. 13-14; Pl.’s Reply 2-3 (citing Charlene S. v. Cmm’r, Soc. Sec.
Admin., No. ADC-19-2185, 2020 WL 3488911, at *4 (D. Md. June 26, 2020)). Further, plaintiff
argues remand is appropriate because the ALJ “never acknowledged [his] mental impairments . .
. and never conducted the requisite special technique analysis.” Pl.’s Reply 3-4 (citing Patterson,
846 F.3d at 661-62; Davis v. Astrue, No. 5:10CV72, 2011 U.S. Dist. LEXIS 83200 (N.D. W. Va.
July 28, 2011); Kawani L. v. Saul, No. BPG-18-2420, 2019 U.S. Dist. LEXIS 232701 (D. Md.
Nov. 6, 2019)).

        At the outset, I disagree with plaintiff that Charlene S., in which this Court noted that
“discussing whether an impairment is medically determinable is itself part of the special
technique,” suggests remand is appropriate in this case. In Charlene S., the Court initially noted
that “[w]hen a claimant alleges a mental impairment, the ALJ must first determine whether the
impairment is medically determinable.” Id. (citing 20 C.F.R. § 404.1520a(b)(1)) (emphasis
added). Thus, even if Charlene S. supplied the appropriate rule, under that case’s reasoning, the
plaintiff must first allege a mental impairment. If a plaintiff has not alleged a mental impairment,
as plaintiff has not done here, see infra 4-5, the ALJ’s duty would not be triggered. Second, and
as the Commissioner argues, it is not clear that “discussing whether an impairment is medically
determinable is itself part of the technique” such that the ALJ is required to document the process
in the decision where he concludes no medically determinable impairment exists. See Def.’s Mem.
4. The special technique regulation provides: “If we determine that you have a medically
determinable mental impairment(s), we must specify the symptoms, signs, and laboratory findings
that substantiate the presence of the impairment(s) and document our findings in accordance with
paragraph (e) of this section.” 20 C.F.R. § 404.1520a(b)(1). Thus, both the specification of the
substantiating evidence and the documentation of the finding of a medically determinable mental
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 4 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 4

impairment are conditional upon the SSA’s determination that the plaintiff has a medically
determinable impairment.

         None of the authority from courts of appeals plaintiff cites in support of his argument that
the ALJ’s failure to document application of the special technique requires remand lends assistance
to his claim. None of those cases squarely address the precise issue of the sufficiency of a
plaintiff’s allegations of a mental impairment and the impact of deficient allegations on an ALJ’s
duty under 20 C.F.R. § 404.1520a. See Pl.’s Mem. 11-12 (internal citations omitted). Patterson
is not instructive in this case because, in Patterson, the SSA conceded the ALJ erred in not rating
the plaintiff’s limitations in the four functional areas after he found the plaintiff established the
medically determinable mental impairment of borderline intellectual functioning. 846 F.3d at 658,
660, 662. The Fourth Circuit considered only whether an error under such circumstances was
harmless. Id. at 657. The Eleventh, Tenth, and Ninth Circuit decisions likewise do not hinge on
the sufficiency of the plaintiffs’ allegations of mental impairments because in those cases the
plaintiffs did allege medically determinable mental impairments. See Moore v. Barnhart, 405 F.3d
1208, 1210 (11th Cir. 2005) (per curiam) (“In February 1991, Moore applied for DIB, claiming
disability from . . . depression.”); Shivel v. Astrue, 260 F. App’x 88, 89 (10th Cir. 2008) (“Mr.
Shivel filed his application for benefits in November of 2001. He claimed disability . . . from . . .
paranoid schizophrenia, depression, anxiety, and a personality disorder.”); Selassie v. Barnhart,
203 F. App’x 174, 175-76 (9th Cir. 2006) (considering an appeal of a cessation of benefits after
the plaintiff previously “was granted a period of disability benefits . . . with a primary diagnosis
of schizophrenia”).

        In this case, plaintiff did not allege he had any mental impairments. Rather, plaintiff
alleged disability caused by “chronic [L]yme disease, degenerative disc disease, [and] spinal
stenosis.” Tr. 215 (plaintiff’s June 25, 2016 disability report), 254 (plaintiff’s January 4, 2017
disability report); see also Tr. 218 (indicating plaintiff reported he did not see a doctor or health
care professional, receive treatment, or have any future appointments scheduled for any mental
conditions); Tr. 255 (indicating plaintiff reported medical treatment for “physical” conditions since
his previous function report). Further, the testimony of plaintiff’s representative confirms plaintiff
alleged disability based on physical impairments:

       ALJ: . . . counsel and I will go through the impairments together.
       [Representative (“Rep.”)]: Okay.
       ALJ: . . . So, counsel, I’m going to pull up my notes and take a look at what I have. . . . I
       have—my note—my handwritten notes are they’ve got Lyme disease, [degenerative disc
       disease], and spinal stenosis. What else is—did I miss anything?
       [Rep.]: You hit the nail on the head. The ancillaries, your honor, are—you know—
       obviously chronic pain medication side-effects, malaise, fatigue, those things that come
       with it. But Lyme would be the predominant, lumbar—
       ALJ: Oh. And then, they called it a C-I-R-S—chronic inflammatory response syndrome—
       [Rep.]: That’s well-put, your honor.
       ALJ: —secondary to the Lyme. Okay.
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 5 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 5

       [Rep.]: Yes, sir. And then, there is obviously, pain and dysfunction due to the
       radiculopathy, both lumbar and cervical.
       ALJ: Okay. And then, the cervical spine I’ve got at 10F. And, is there—oh—and the
       lumbar is 2F, page six.
       [Rep.]: Correct. . . .

Tr. 56-57. Thus, at the three critical moments in which plaintiff stated the medical impairments
underlying his application for DIB, he identified not only none of the mental “impairments” he
now raises on appeal but also no mental impairments whatsoever. Because “[t]he special-
technique regulation affects how an ALJ evaluates and documents his process at steps [one]
through [four] if the claimant alleges a mental impairment,” Patterson, 846 F.3d at 659 (internal
citation omitted) (emphasis added), the ALJ did not err in his application of the special technique.
See Street v. Barnhart, 133 F. App’x 621, 627 (11th Cir. 2005) (holding that an ALJ did not err in
failing to assess the plaintiff’s mental impairment where the plaintiff “did not list any mental
impairment or intellectual functioning issues in his application for SSI benefits, nor did he testify
at his hearing that he suffered from any intellectual or mental impairments that would prevent him
from working”); Partee v. Astrue, 638 F.3d 860, 864 (8th Cir. 2011) (“Some of the factors an ALJ
may consider when determining a claimant’s mental impairments are (1) the claimant’s failure to
allege mental impairments in his complaint, (2) failure to seek mental treatment, (3) the claimant’s
own statements, and (4) lack of medical evidence indicating mental impairment. Partee did not
allege a mental impairment on his application for benefits. Except for Dr. Smith, Partee did not
see anyone regarding a mental impairment. Partee did not report to Dr. Bunting any history of
mental or emotional problems that interfere with his working. Dr. Smith determined Partee was
only mildly dysthymic, and Dr. Bunting did not mention any signs of depression or severe mental
impairment during her session with Partee. As a result, we find the ALJ’s determination that Partee
did not suffer from a debilitating mental impairment is supported by substantial evidence in the
record as a whole.”); Rodriguez v. Sec. of Health & Human Servs., 46 F.3d 1114 (table), 1995 WL
45781, at *4, n.14 (1st Cir. 1995) (per curiam) (“20 C.F.R. § 404.1520a(b)(2) provides that the
SSA must indicate whether certain medical findings relevant to the ability to work are present or
absent only ‘[i]f w [i.e., the SSA] determine that a mental impairment exists.’ If there is
insufficient evidence that a mental impairment exists, there will be presumably . . . no medical
findings which would allow the SSA to complete the standard [document].”) (discussing an earlier
version of the special technique regulation that required the ALJ to complete a standard document,
which the current regulation no longer requires, see Federal Old-Age, Survivors, and Disability
Insurance; Listing of Impairments—Mental Disorders, 50 Fed. Reg. 35038-01, 35065 (Aug. 28,
1985)).

         Plaintiff’s failure to specifically allege a medically determinable mental impairment at the
critical stages of his application notwithstanding, he now cites scattered records in the transcript
he maintains constitute his allegation of medically determinable mental impairments. None of the
records plaintiff identifies render the ALJ’s decision unsupported by substantial evidence or based
on incorrect legal standards. 42 U.S.C. § 405(g); see Tr. 15-19, 25-32 (containing records from
after the ALJ’s date of decision); Tr. 120, 240, 712 (discussing the cognitive “impairments”
plaintiff now alleges as but mental limitations resulting from plaintiff’s Lyme disease, which the
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 6 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 6

ALJ considered); Tr. 71-74 (containing testimony from plaintiff that he experienced depression
and anxiety but establishing plaintiff never sought out mental health treatment, could “ride out”
the periods when those “conditions” hit him, and never took medication for these “conditions”);
Tr. 244 (containing plaintiff’s treating physician’s check-the-box statement that plaintiff
experienced depression as a symptom of his Lyme disease but not indicating plaintiff was
diagnosed with depression, in comparison to chronic fatigue syndrome, which the physician did
identify as a diagnosis in addition to plaintiff’s Lyme disease); Tr. 642, 646, 694 (showing plaintiff
indicated a history of depression or anxiety but noting no psychiatric abnormalities on examination
or any reference to then-present mental illness); Tr. 23 (containing a record from October 12, 2018,
which the Appeals Council declined to consider due to the ALJ’s decision being rendered on
October 12, 2018, but in any case identifies depression as a side effect of a medication plaintiff
took but not diagnosing plaintiff with any mental illness or observing any psychological
abnormalities on exam).

          As to plaintiff’s allegation that the record contains evidence of insomnia, I agree. See Pl.’s
Mem. 9-10; Pl.’s Reply 2; Tr. 259, 269, 385-89, 551-52, 556, 655-58 (indicating generally plaintiff
was diagnosed with insomnia and was prescribed medication for his inability to sleep, including
his “use of effective Melatonin,” Ambien, and Silenor “for difficult staying asleep”). In this case,
however, plaintiff clearly advanced a theory of disability based upon physical impairments.
Indeed, the ALJ asked plaintiff’s representative at the hearing whether he had a complete list of
all asserted impairments, and plaintiff’s representative agreed that the ALJ was aware of all the
alleged impairments. See Tr. 56-57. Insomnia was not one of the impairments the ALJ and
plaintiff’s representative listed. See Tr. 56-57. Plaintiff himself clearly referenced insomnia as a
symptom of his Lyme and post-Lyme disease. See Tr. 67, 85. Further, plaintiff testified that his
Lyme treatment was successful and that, at the time of the hearing on August 7, 2018, it was “just
. . . the . . . post-Lyme symptoms that have . . . taken effect.” Tr. 67. The ALJ asked, “What are
the post-Lyme symptoms?” Tr. 67. Plaintiff responded, in relevant part, “I still have the
insomnia.” Tr. 67. Later, the ALJ asked if there was “anything else that [he] missed—physically.”
Tr. 71. Plaintiff replied, “Physically, well, the insomnia definitely affects my other symptoms,
which I have—you know—quite a bit.” Tr. 71.

       Plaintiff’s representative asked him which medications he had to take when he was “really
having a bad day.” Tr. 85. Plaintiff responded:

       Well, if I—it’s the—when I have insomnia, like sometimes it’ll kick in and I’m only getting
       like an hour, two hours of sleep at night. The next day, I’ll take a—you know—a sleep aid
       to help me. But the day after—and it does help. It does help on occasion; not every time,
       but it does help. I’ll—that day—you know—if—you know—it’s not just time I’m
       sleeping; it’ll—I can go—you know—you know—eight, 10 hours where I’m just groggy
       and not really—you know—focused.

       Tr. 85. And, in this case, the ALJ considered plaintiff’s Lyme disease and its symptoms:
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 7 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 7

       Lyme disease symptoms have been considered within this section and found not to impact
       any body system to a degree that equals a heightened level of severity of any particularly
       [sic] listing, either singly or in combination. Its limitations are considered below and
       reflected in the determined residual functional capacity.

Tr. 40. And, as appropriate, the ALJ considered the functional limitations resulting in part from
plaintiff’s insomnia, including fatigue, during the analysis of plaintiff’s RFC. See Tr. 41
(discussing plaintiff’s residual fatigue); Tr. 41 (discussing plaintiff’s conditions as “amenable to
practical medical management and control,” which comports with treatment notes indicating
Melatonin was effective for falling asleep, plaintiff’s own testimony that the medication helped
even if not every single time he takes it, and appointments at which plaintiff denied having
symptoms of insomnia or did not mention issues with sleep); Tr. 41 (discussing plaintiff’s
symptoms of fatigue, which were associated with chronic inflammatory response syndrome likely
secondary to Lyme disease); Tr. 42 (discussing plaintiff’s denial of fatigue at certain pain
management appointments); Tr. 42 (discussing plaintiff’s increasing tolerance for physical
activity); Tr. 42-43 (discussing plaintiff’s complaints of the cognitive issues related to plaintiff’s
Lyme disease and plaintiff’s ability to perform activities of daily living); Tr. 43 (discussing Dr.
Vickers’ medical opinion, which was provided before plaintiff was fully treated for the Lyme
disease, and identifying the activities of daily living plaintiff could now do having been treated for
Lyme and which were inconsistent with Dr. Vickers’ opinion). Thus, the ALJ did consider
plaintiff’s insomnia and its effects on his functioning as part of plaintiff’s Lyme and post-Lyme
symptoms.

        Plaintiff argues this case is analogous to Davis v. Astrue, No. 5:10CV72, 2011 U.S. Dist.
LEXIS 83200 (N.D. W. Va. July 28, 2011), but several facts distinguish plaintiff’s appeal from
the one before the court in Davis. See Pl.’s Mem. 12-13; Pl.’s Reply 3-4. First, in Davis, the Court
observed that, “[s]ignificantly, the plaintiff . . . was represented by a non-attorney representative.”
2011 U.S. Dist. LEXIS 83200, at *14. In this case, plaintiff was represented by an attorney. See
Tr. 54, 131 (indicating Mr. Tim Driscoll, who represented plaintiff at the hearing, is an attorney).
Thus, unlike in Davis, where the Court noted the ALJ’s “heightened duty to develop the record . .
. when the claimant is represented by a non[-]attorney representative,” here the ALJ had no such
duty—if one exists—because plaintiff was represented by an attorney. 2011 U.S. Dist. LEXIS
83200, at *15. Second, while in Davis the plaintiff also did not mention the relevant mental
impairment in any of his disability application materials, the ALJ in that case “fail[ed] to consider
the numerous indications of the plaintiff’s” mental impairment. 2011 U.S. Dist. LEXIS 83200, at
*10-13. In this case, however, the ALJ did consider plaintiff’s allegations of mental limitations.
He considered them exactly as plaintiff presented them to the agency: as symptoms of his
overarching condition, Lyme disease, during the RFC analysis. See Tr. 67, 71, 85; Tr. 41-43.

        Plaintiff’s argument that this case is analogous to Kawani L. is similarly unavailing. See
Pl.’s Mem. 14; Pl.’s Reply 3; 2019 U.S. Dist. LEXIS 232701. In Kawani L., the plaintiff alleged
disability due in part to a mental impairment, and the ALJ in that case found the plaintiff’s mental
impairment was not medically determinable for legally insufficient reasons. 2019 U.S. Dist.
LEXIS 232701, at *18-23 (“The ALJ was on notice of plaintiff’s claim of mental impairment, as
          Case 1:19-cv-03102-DLB Document 18 Filed 03/31/21 Page 8 of 8
Grant D. v. Saul
Civil No. DLB-19-3102
March 31, 2021
Page 8

plaintiff alleged she was ‘partially disabled by depression with issues involving concentration and
memory.’”). The ALJ “falsely asserted that there were no cognitive tests in the record”
substantiating the plaintiff’s alleged mental impairment, and the Commissioner conceded the ALJ
“overlooked” the plaintiff’s cognitive testing. Id. at *21. The plaintiff had submitted treatment
records evidencing abnormal cognitive testing. Id. at *22. In this case, plaintiff did not allege
disability—in whole or in part—due to a mental impairment. See Tr. 55-56; 215, 254.
Additionally, the ALJ did not misrepresent the facts about plaintiff’s medical record. Rather, the
ALJ merely considered plaintiff’s insomnia and associated functional limitations as part of his
analysis of plaintiff’s overarching physical impairment, as plaintiff argued the insomnia was. See
Tr. 67 (showing that the ALJ asked, “What are the post-Lyme symptoms?” and plaintiff responded,
in relevant part, “I still have the insomnia”).

        In this case, unlike in Davis and Kawani L., the ALJ did not overlook plaintiff’s allegations
of difficulty sleeping and the associated effects of fatigue and mental grogginess. Rather, the ALJ
folded that discussion into the larger discussion of plaintiff’s Lyme and post-Lyme functional
limitations. Plaintiff framed his application around his physical impairments. The ALJ made two
independent inquiries into the possibility of mental impairments, even though plaintiff did not
allege any mental impairments in his application. See Tr. 56-57, 71-74. Neither plaintiff nor his
counsel identified any medically determinable mental impairment at either opportunity.

        Ultimately, the law confines my review to whether the ALJ employed correct legal
standards in making factual findings supported by substantial evidence. Craig, 76 F.3d at 589.
Inherently limited in scope, substantial evidence review asks only whether the record contains
“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 390, 401 (1971). The inquiry is therefore not whether I agree
with the ALJ’s conclusions but whether “more than a mere scintilla” of evidence supports
them. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). On the record before me, I find
the ALJ applied correct legal standards and made findings supported by substantial evidence.

        For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 14, is
denied, and defendant’s motion for summary judgment, ECF 16, is granted. The SSA’s judgment
is affirmed pursuant to sentence four of 42 U.S.C. § 405(g).

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge
